Order allowing motion to dismiss affirmed. This is a petition filed December 8, 1953, by three children and three grandchildren of Mary Sullivan to revoke a decree of October 2, 1933, allowing the first and final account of the administratrix of her estate to which all next of kin and the guardian of grandchildren assented. It is alleged that the assent of the petitioners was given under a “misapprehension.” In a report of material facts the judge stated the history of the case and noted that no allegation was made of fraud, undue influence, or manifest error. A. motion to dismiss the petition, which we treat as a plea, was allowed “especially on the grounds of obvious loches.” The petitioners appealed. There was no error. See Reynolds v. Remick, 333 Mass. 1, 9-10; Lindsey v. Fabens, 189 Mass. 329, 331; Thompson v. De Visser, 219 Mass. 40, 43.